J-S32030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                              Appellee

                         v.

RANDY HARRY BROOMALL, JR.

                              Appellant                     No. 2362 EDA 2016


         Appeal from the Judgment of Sentence imposed June 2, 2016
              In the Court of Common Pleas of Delaware County
              Criminal Division at No: CP-23-CR-0006895-2015


BEFORE: GANTMAN, P.J., STABILE, and FITZGERALD*, JJ.

MEMORANDUM BY STABILE, J.:                                      FILED JULY 18, 2017

        Appellant, Randy Harry Broomall, Jr. appeals from the judgment of

sentence imposed on June 2, 2016, in the Court of Common Pleas of

Delaware County, following Appellant’s convictions of criminal conspiracy—

possession with intent to deliver; possession of a controlled substance—

Oxycodone, Alprazolam; possession of drug paraphernalia; possession with

intent to deliver—cocaine; and possession with intent to deliver—heroin.1

Appellant challenges the sufficiency of evidence supporting his guilty verdicts

and     claims   trial   court   erred    in   permitting   a   Commonwealth    drug

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  18 Pa.C.S.A § 903; 35 P.S. §§780-113(a)16, 113(a)32, 113(a)30, and
113(a)30, respectively.
J-S32030-17


investigations expert to respond to questions about fingerprinting evidence.

Following review, we affirm.

      Appellant was charged with the above-enumerated offenses after

drugs and drug paraphernalia were recovered during a raid on a trailer

owned and occupied by his mother, Commonwealth witness Anna Owens

(“Owens”).    Owens explained that Appellant did not reside with her but was

present at the trailer on a daily basis and kept some personal items there,

including a safe that was retrieved from the trailer in response to a search

warrant.

      The trial court aptly and thoroughly summarized both the factual

history and procedural history of the case. Trial Court Opinion, 11/21/16, 2-

7. We hereby adopt the trial court summaries as our own and incorporate

them herein as if fully set forth. For our purposes, it is sufficient to reiterate

that Appellant was convicted of all the charges listed above and was

subsequently sentenced to an aggregate term of imprisonment of 18 to 36

years in prison, followed by four years of state probation.        In this timely

appeal from the judgment of sentence, Appellant asks us to consider three

issues, which he phrases as declaratory statements as follows:

      1. The evidence was insufficient to support the verdict of the
         jury. The evidence presented by the Commonwealth relied on
         the testimony of Anna Owens to provide inculpatory
         information about the criminal conduct of [Appellant]. Her
         testimony was not corroborated by any other witness and the
         jury needed to rely on the testimony of Anna Owens as proof
         beyond a reasonable doubt that [Appellant] conspired with
         Anna Owens to possess the controlled substances found in the

                                      -2-
J-S32030-17


          home. This Commonwealth witness did not provide credible
          and believable testimony to support the jury’s finding even
          when her testimony is viewed in the light most favorable to
          the verdict winner. Owens denied that she was an accomplice
          or a co-conspirator of [Appellant]. Nothing in the record of
          the trial in this case supports the decision of the jury to find
          that [Appellant] conspired with Anna Owens to possess heroin
          or cocaine with the intent to deliver.[2]

       2. The learned court erred when it allowed the Commonwealth
          to question witness Sergeant Kenneth Rutherford, Jr. as an
          expert about fingerprint evidence. The witness was qualified
          as an expert in the fields of drugs and drug investigation. By
          his own admission, Sergeant Rutherford acknowledged that
          he is not a fingerprint expert.

       3. The Appellant raises one issue concerning the sentence
          imposed by the trial court.

              a. The record is devoid of any evidence the defendant
                 engaged in a conspiracy with Anna Owens and the
                 sentence imposed for Conspiracy to Possession with
                 intent to deliver must be vacated.

Appellant’s Brief, Statement of the Questions Involved, at 3.

       Appellant’s first and third issues challenge the sufficiency of the

evidence to support Appellant’s convictions.       After outlining the correct

standard of review for a sufficiency challenge, the trial court explained the

elements of conspiracy and the elements of possession with intent to deliver.

The court then embarked upon a comprehensive review of the evidence

presented at trial and concluded the Commonwealth offered evidence

sufficient to enable the jury to find every material element of the crimes
____________________________________________


2
 We note that Owens entered a guilty plea to a conspiracy charge. The jury
was apprised of that fact. See Notes of Testimony, 4/13/16, at 219-22.



                                           -3-
J-S32030-17


charged and that Appellant committed those crimes.             Trial Court Opinion,

11/21/16, at 7-17, 22. Our review of the record confirms the trial court’s

evidentiary     findings    and    legal   determinations    regarding   sufficiency.

Therefore, we hereby adopt as our own and incorporate herein by reference

the trial court’s disposition of Appellant’s first and third issues.3

       In his second issue, Appellant argues trial court error relating to

questions asked of the Commonwealth’s drugs and drug investigations

expert.    Specifically, Appellant complains that the trial court permitted

questioning of the expert, over objection, in the area of fingerprint evidence.

Appellant’s argument lacks merit.

       First, with regard to Appellant’s alleged “objection,” the objection was

not timely made.        The transcript reveals that Appellant first objected to

fingerprint    evidence     testimony      during   the   Commonwealth’s    redirect

examination of the expert. The record reflects the following exchange:


____________________________________________


3
  We further note that the focus of the sufficiency argument in Appellant’s
brief is the conduct of Owens rather than the conduct of Appellant. In
essence, Appellant is challenging the credibility of Owens’ testimony,
testimony the jury was free to believe or disbelieve.          See, e.g.,
Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009).




                                           -4-
J-S32030-17


      [APPELLANT’S COUNSEL]: At this point, I want to object. We
      just got over him saying his role here is to say whether these
      drugs are dealt – are to deal or to not to deal. Now we’re
      getting into the points on fingerprints.

      THE COURT: Well, you cross examined him on it.

      [APPELLANT’S COUNSEL]: I did because he offered it on direct.

      THE COURT: Well, overruled.

      [APPELLANT’S COUNSEL]: Okay.

      THE COURT: If it’s an objection, it’s overruled.

Notes of Testimony, 4/14/16, at 158-59.        As the trial court determined,

“Appellant failed to preserve this claim for appeal as he did not object to the

witness’ statements at trial and raises this argument for the first time on

appeal. . . . Accordingly, this argument is waived.”      Trial Court Opinion,

11/21/16, at 18.

      Second, as the trial court concluded, the expert did not offer any

expert opinions regarding fingerprint evidence. Rather, he simply explained

that fingerprinting the bags of heroin in a case such as Appellant’s—involving

more than 900 bags of drugs—was not his normal practice, that it was time-

consuming, and that it was not “really feasible.”        Notes of Testimony,

4/14/16, at 147-48. Therefore, even if not waived, Appellant’s second issue

fails for lack of merit. We hereby adopt as our own and incorporate herein

by reference the trial court’s disposition of Appellant’s second issue.   Trial

Court Opinion, 11/21/16, at 17-20. In the event of further proceedings, the




                                     -5-
J-S32030-17


parties shall attach a copy of the trial court’s November 21, 2016 opinion to

their filings.

       Judgment affirmed.   In the event of further proceedings, the parties

shall attach a copy of the trial court’s November 21, 2016 opinion to their

filings.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/18/2017




                                    -6-
Circulated 06/29/2017 11:14 AM